t c summary opinion united_states tax_court paul j twaragowski petitioner v commissioner of internal revenue respondent docket no 19838-08s filed date paul j twaragowski pro_se john m janusz for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes for and of dollar_figure and dollar_figure respectively and additions to tax under sec_6651 for failure to timely file a tax_return of dollar_figure and dollar_figure respectively respondent subsequently conceded the addition_to_tax for failure to timely file for after additional concessions the issues remaining for decision are whether petitioner is entitled to alimony deductions in excess of the amounts allowed and conceded by respondent for and we hold that he is not whether petitioner is entitled to dependency_exemption deductions for three children for and we hold that he is not whether petitioner is entitled to child tax_credits for and we hold that he is not whether petitioner is entitled to head_of_household filing_status for and we hold that he is not whether petitioner is liable for the addition_to_tax for failure to timely file for we hold that he is background none of the facts have been stipulated by the parties petitioner resided in the state of new york when the petition was filed petitioner and his ex-wife separated in and divorced in during the marriage petitioner and his ex-wife had four children petitioner untimely filed his federal_income_tax return which respondent received on date petitioner timely filed his federal_income_tax return pursuant to an extension on the returns for and petitioner claimed deductions for alimony of dollar_figure and dollar_figure respectively based in part on garnishments from petitioner’s paychecks in a notice_of_deficiency respondent reduced the alimony deductions for and to dollar_figure and dollar_figure respectively respondent later conceded that petitioner is entitled to alimony deductions for and of dollar_figure and dollar_figure respectively at trial petitioner did not provide documentation or testimony establishing alimony deductions in excess of the amounts allowed and conceded by respondent petitioner also claimed dependency_exemption deductions for three children and child tax_credits for one child and elected head_of_household filing_status at no time during the years in issue did petitioner’s children live with him nor did he visit them in the notice_of_deficiency respondent denied the dependency_exemption deductions and the child tax_credits and changed petitioner’s filing_status to married_filing_separately a burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner has not alleged that sec_7491 applies nor did he introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioner sec_7491 provides that the commissioner bears the burden of production with respect to an addition_to_tax to meet this burden the commissioner must introduce evidence indicating that it is appropriate to impose the relevant addition_to_tax 116_tc_438 once the commissioner meets this burden the taxpayer bears the burden to produce evidence regarding reasonable_cause id pincite respondent has met his burden b alimony deductions sec_71 provides the general_rule that the payee spouse must include alimony payments in gross_income sec_215 provides the complementary general_rule that the payor spouse may deduct alimony payments in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year respondent has allowed and conceded that petitioner is entitled to deduct alimony payments for and of dollar_figure and dollar_figure respectively petitioner has not provided one iota of evidence establishing that he is entitled to alimony deductions in any greater amounts thus petitioner is not entitled to alimony deductions in excess of the amounts allowed and conceded by respondent for the years in issue c dependency_exemption deductions in general a taxpayer may claim a dependency_exemption deduction for a dependent such as the taxpayer’s child if the taxpayer provides over one-half of the dependent’s support for the year sec_151 c a an individual cannot be a dependent of more than one taxpayer see sec_151 in the case of a child of divorced parents if a child receives over one-half of his support during the year from his parents and is in the custody of one or both parents for more than one-half of the year then the child shall be treated as receiving over one-half of his support during the year from the parent having custody for a greater portion of the year sec_152 that parent is referred to as the custodial_parent id although petitioner claimed dependency_exemption deductions for three children during the years in issue the children did not live with him nor did he visit them rather the children’s mother was the custodial_parent petitioner testified that he was required by court order to maintain health coverage for the children and that in order to do so he was required by his employer to claim the children as dependents on his tax_return despite this assertion petitioner as the noncustodial_parent the exceptions to the general_rule of sec_152 do not apply to the facts of this case for example sec_152 allows the noncustodial_parent to claim the dependency_exemption deduction for a child if the custodial_parent signs a written declaration or form_8332 release of claim to exemption for child of divorced or separated parents releasing his or her claim to the deduction and the noncustodial_parent attaches the declaration or form_8332 to his or her tax_return is not entitled to dependency_exemption deductions for the three children for the years in issue d child_tax_credit sec_24 allows taxpayers a credit against tax imposed for each qualifying_child sec_24 provides that a qualifying_child for purposes of sec_24 is any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year because petitioner is not entitled to dependency_exemption deductions for either year under sec_151 he is not entitled to a child_tax_credit under sec_24 e head_of_household filing_status as relevant herein sec_2 provides that to qualify for head_of_household filing_status a taxpayer must maintain as his home a household which constitutes the principal_place_of_abode of an unmarried child for at least months during the year petitioner testified that he filed his returns as a head_of_household at the behest of his tax preparer however petitioner admitted that in hindsight the head_of_household filing_status was not well founded for the years in issue the children did not live with petitioner but rather with their petitioner stated to be quite frank i have considered the irs statements against head_of_household filing_status and basically feel that i really don’t have much standing to maintain that position of head_of_household status mother as such petitioner’s home was not the principal_place_of_abode of an unmarried child and therefore he is not entitled to head_of_household filing_status f addition_to_tax for failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent sec_6651 in the absence of an extension the last date for petitioner to have timely filed his federal_income_tax return for was thursday date sec_6072 petitioner’s federal_income_tax return was not received however until date a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that he exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioner testified that the return was untimely because there was the possibility that he and his then wife would file a joint_return even though they were separated and had been since when it became clear to petitioner that a joint_return would not be possible he filed a return albeit untimely although a joint_return may have been petitioner’s preference after years of separation this is not a sufficient ground for delay thus on the basis of the record before us petitioner has not demonstrated that his failure to timely file his federal_income_tax return was due to reasonable_cause and not willful neglect see sec_301_6651-1 proced admin regs therefore petitioner is liable for the addition_to_tax under sec_6651 for conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
